DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 02/01/2021 is acknowledged.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings were received on 02/01/2021.  These drawings are approved.

Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A 
/The geared volumetric machine” recited in claims 11-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 12-13 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 - Claim 12 recites the limitation “the mechanical interaction" in line 2 and “the hydrostatic force” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	- Claims 18-19 are vague and indefinite because it is directed to a method but depends upon claim 12 and 11 which is directed to a geared volumetric machine.  Accordingly, the applicants are suggested to correct as rewritten claims 18-19 into the independent form including all the limitations of the base claim and any intervening claim.
- Claim 13 is rejected by virtue of their dependence on claim 12.
	For the purpose of this Office action, the claims 12-13 and 18-19 will be examined as best understood by the examiner.

Claim Objections
7.	Claims 11 and 18 are objected to because of the following informalities: 	
	- claim 11: page 3, line 7, 19 and 21, “the first wheel” should be changed to –the first cogged wheel”; page 3, line 9, “the second wheel” should be changed to –the second cogged wheel”; page 4, line 3,  “each of said grooved pathways” should be changed to -- each of said plurality of grooved pathways -- for clarity and consistency claim language.
	- claim 18: page 5, line 4-5, “by means of said first grooved pathways” should be changed to -- by said first grooved pathways --; page 5, line 6, “by means of said fluid layer” should be changed to -- by said fluid layer --. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 11, 14 and 17 and are rejected under 35 U.S.C. 103 as being unpatentable over Teruyama (Patent Number 4, 090,820) in view of legal precedent.
	Regarding claim 11, as shown in Figs. 1-10, Teruyama geared volumetric machine comprising: - a first and a second door 21, 22; the second door 22 operating at a greater pressure than the first door 21; one from between the first and second door being an inlet door of a fluid into the volumetric machine 20 and the other door being an outlet door of the fluid from the volumetric machine; - a first cogged wheel 24 in turn comprising a first and a second lateral flank; - a second cogged wheel 25 enmeshing with the first cogged wheel 24; said first wheel 24 comprising a plurality of teeth defining between them a plurality of compartments destined to house teeth of the second wheel 25; - a first and a second abutment 30, 31, 32, 33 between which the first cogged wheel 24 is interposed and which respectively face the first and the second lateral flank of the first cogged wheel 24; - a first grooved pathway 54, 55 which at least in a first angular position of the first cogged wheel connects a first and a second zone (not numbered; however, clearly seen in Figs. 2 and 6), the first zone comprising at least one of the compartments which is in communication with the second door 22, the second zone being a locus of points interposed between the first abutment 30, 31, 32, 33 and the first flank; characterized in that a) in each angular position of the first wheel  24 said first grooved pathway 54, 55 connects the first zone and each passageway located at a corresponding interface existing between: i) at least 75% of the teeth of the first wheel 24 in communication with the second door 22 and ii) the first abutment (3); the first grooved pathway 54, 55 at least partly extends between a radially nearer position and a radially more distant position from a rotation axis of the first cogged wheel 24; or b) it comprises a plurality of grooved pathways (31, 310) which in combination, in each angular position of the first wheel (11), connect the first zone (51) and each fluid passageway located at an interface existing between: 2.
It is examiner’s position that one having ordinary skill in the rotary gear pump art,  would have found it obvious to utilize the range the passage section having a surface smaller than 1mm2, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the gear/screw teeth of the rotary gear pump.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
Note that the term “or” is to claimed in claim 11; therefore, any prior art being only read on one part, is applied to reject the claim 11.
	 Regarding claim 14, Teruyama discloses characterized in that in each angular position of the first wheel 24 said first grooved pathway 54, 55 connects the first and the second zone (not numbered; however, clearly seen in Figs. 2 and 6).  
	Regarding claim 17, Teruyama discloses characterized in that the first (not numbered; however, clearly seen in Figs. 2 and 6) comprises all the compartments in connection with the second door 22 through a track having a minimum cross section of greater area than that of a ball with a diameter of 2 millimeters.  
12 is rejected under 35 U.S.C. 103 as being unpatentable over Teruyama  in view of legal precedent, as applied to claim 1 above, and further in view of Laetzel et al. (Laetzel) (U.S. Patent Application Publication Number 2012/0156080A1).
	Teruyama discloses the first and second cogged wheels 24, 25 are cogged wheels, characterized in that; the mechanical interaction between the helical teeth of the first and second wheel 24, 25 added to the hydrostatic force generated by the pressure acting in the compartments of the first wheel 24 determine an axial thrust which pushes the first wheel 24 towards the first abutment 30, 31.  However,  Teruyama fails to disclose the first and second cogged wheels 24, 25 having helical teeth.
	Laetzel teaches first and second cogged wheels 10, 12 having helical teeth 14. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to substitute the rotary gears of Teruyama with the  first and second cogged wheels having helical teeth of Laetzel as a matter of simple substitution of one known element for another to obtain predictable results.  KSR, 550 U.S. (2007). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized helical teeth as taught by Laetzel in the Teruyama device since both types of pumps are shown to be conventionally utilized to pump a fluid/liquid.
10.	Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teruyama (Patent Number 4, 090,820) in view of legal precedent.
	Regarding claim 19, Teruyama discloses a method for realizing a volumetric machine according to claim 11, characterized in that it comprises the steps of: realizing the first cogged wheel 24, the second cogged wheel 25, the first and second abutment 30, 31, 32, 33; however, Teruyama fails to disclose said first grooved pathway 54, 55 being a laser incision.  
said first grooved pathway 54, 55 is a laser incision" is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.  Thus, even though Teruyama is silent as to the process said first grooved pathway by laser incision on the first cogged wheel 24 or the first abutment 30, 31, it appears that the product in Teruyama would be the same or similar as that claimed. 
Applicant also notes that the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695,697,227 USPQ 964,966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  


Allowable Subject Matter
11.	Claims 13 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Prior Art
13.	The IDS (PTO-1449) filed on Feb. 1, 2021 has been considered.  An initialized copy is attached hereto.  
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Takehiko et al. (U.S. Patent Number 2,997,960), Lauck (U.S. Patent Number 3,474,736), Laumont (U.S. Patent Number 3,909,165), Smith (U.S. Patent Number 4,239,468), and Jordan (U.S. Patent Application Publication Number 2008/0166254A1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746